DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant argument dated 04/29/2022. Claims 15,25,32 and 33 are amended. Claims 37-39 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Claim 15 at lines 6-7 requires “wherein said first light comprises a mask image corresponding to the said layer of 3D object”.   In order to meet the written description requirement under 35 U.S.C. 112(a) for the above mentioned limitation that first light is comprised of mask image of the layer of 3 D object should be explicitly stated in the specification.  A rejection for lack of written description typically arises in the context that the application as filed does not contain a description to support an amendment to the specification or claims, although it can arise in the context of original claims. See MPEP 2163. The specification states that the first light creates a photoinhibition layer-170 within the liquid-120 (specification, [0029]) which is interpreted as the decrease in photochemical efficiency experienced in response to intense illumination but the specification didn’t state that the layer is exposed to electromagnetic radiation/light source through a mask image (where the light passes through a specific portion of the window).
	The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) .
	For at least the foregoing reasons, the Examiner maintains that the instant claim fails to meet the written description requirement under 35 U.S.C. 112(a).  
Response to Arguments
	Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. Regarding claim 15, the amended limitation recites that the first light comprises a mask image corresponding to the said layer of 3D object . Examiner maintains the rejection Grossa discloses radiation beam 512" could be modified in a number of different ways. For example, it may be transmitted through any type of an exposure element, such as a variable optical density photomask, like a liquid crystal display (Figure 4, col 7, line 47-53). Hence examiner asserts the fact that mask image as recited in the amended limitation is a known technique in the art of 3D printing of photopolymers as also evident by Chen (US 20190291342).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 18, 20, 27-29, and 32-33, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Grossa (US 5,236,326) in view of Schillen (US 2009/0020901) as also evident by Chen (US 20190291342)
Regarding claim 15, Grossa (US 5,236,326) discloses a system (5:49-6:38; 6:39-46; fig 3) for printing a three dimensional (3D) object, comprising: 
a window (347) configured to retain a resin (340); 
a build platform (341) configured to support a layer of the 3D object printed from said resin during said printing; 
one or more light sources (216, 216’) configured to direct a first light and a second light through said window to said resin (5:8-32); wherein said first light comprises a mask image corresponding to said layer of the 3D object (as discussed above in the response to argument ).
a controller operatively coupled to said one or more light sources, wherein said controller is configured to:
 (i) direct said one or more light sources to direct said first light and said second light through said window to said resin (8:7-56), wherein (1) said first light subjects a first portion of said resin to curing to yield said polymeric layer coupled to said build platform or a previously deposited layer, and (2) said second light inhibits curing of a second portion of said resin (“Exposure elements 116 and 116' are designed to provide these two actinic radiations of different wavelengths. The first exposure element 116 provides the actinic radiation required for photohardening the composition 140, while the second exposure element 116' provides the radiation required to activate the inhibitor.” – 5:16-32); 

Grossa teaches nearly all that is recited in independent claim 15 as noted above.  The reference is however silent regarding provision of camera configured to monitor a property of said layer during printing or by extension a controller configured to use the camera and to modify an operation of the printer responsive to the detected polymer layer as recited at claim 15, lines 7-8 and 15-18.  In view of the foregoing, it can be said that the prior art contained a “base” device upon which the claimed invention can be seen as an “improvement”, namely by inclusion of a camera means for monitoring the production of a polymeric layer from the resin during 3D printing and a controller configured to adjust the printing responsive to the camera means.

Schillen (US 2009/0020901) is drawn to an apparatus and method for manufacturing a 3D article by selective irradiation of a photosensitive build resin within a vat which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Grossa.  Schillen teaches that the apparatus may incorporate a camera to monitor the conditions at the material within the build area including ([0071]), 
In view of the foregoing, it is apparent that the prior art contained a comparable device that has been improved in the same way as the claimed invention, namely by including camera to view a property of a layer of a 3D object printed from a resin and a controller configured to both use the cameras  to monitor the layer property in the build region and to appropriately modify the operation of the printing based at least in part on the property of the layer ([0024], [0026], Schillen).  One of ordinary skill in the art would have recognized that applying the known camera and control architecture of Schillen to the base apparatus of Grossa would have yielded predictable results and resulted in an improved system.  The rationale to support the instant conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	Further Shillen teaches that using camera in the manner disclosed may lead to higher process reliability.  Thus, one of ordinary skill in the art would  have found it obvious to modify the Grossa apparatus by incorporating the camera and appropriately configured controller of Shillen.  This would have constituted an obvious approach for one skilled in the art to achieve the benefits of reliability and reduction in part or machine damage noted by Shillen.  
	Schillen is therefore construed to teach a system for printing a three dimensional object comprising one or more cameras configured to view  property of a layer of said 3D object printed from the resin during printing.

Regarding claim 18, Grossa teaches that each of the first and second lights may be separately controlled in order to change a thickness of the photoinhibition layer (5:8-32). It is further noted that Grossa indicates (8:7-56) that the apparatus employs a feedback control architecture whereby the intensity of the radiation beam is modulated responsive to the velocity and average residence time of the beam at a predetermined position of the fluid.  Because the beam velocity and residence times are variable, one of ordinary skill in the art would reasonably expect a dynamically varying layer thickness.  Therefore, when Grossa discloses that the computer or controller modulates radiation beam intensity in order to try to maintain a set point layer thickness, the apparatus is, in effect, changing an intensity or exposure time of the light source in order to return a thickness of the layer to a desired set point thickness.  Again, the feedback control architecture is indicative of an apparatus which is fully capable of adjusting the intensity or exposure time of the light source while printing the 3D article.  
Regarding claim 20, Grossa teaches one or more light sources (216, 216’) configured and arranged to (i) create a photoinhibition layer by directing a first light through the window the first light having a first wavelength and (ii) create a solid structure on the build plate by directing a second light through the window into the liquid, the second light having a second wavelength different than the first wavelength.
	Regarding  claims 27-28, Grossa teaches an apparatus configured to move the build platform in order to increase a distance between the build platform and the window along a direction away from the window.  (see 6:11-38).
	Regarding claim 29, Grossa teaches the exposure element may comprise a scanned laser beam at a wavelength suitable for photohardening the build material (5:49-6:10).  One of ordinary skill in the additive manufacturing arts would fully appreciate that the pattern directed on any given layer may vary from other layers in order to construct a 3D shape of desired structure.  
	Regarding claims 32 and 39, the changes in viscosity and/or solidification of build material correspond to curing of a photohardenable resin in the Grossa and Schillen disclosures, it follows therefore that the sensors/cameras and controller in effect determine if the resin has been cured in the manner recited in the claim (Claim 12, Schillen).  
	Regarding claim 33, see discussion of claim 15.  Specifically Schillen teaches an array of a plurality of cameras ([0071]).
	
Claims 19, 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossa (US 5,236,326) and Schillen (US 2009/0020901) as also evident by Chen (US 20190291342) as applied above to claim 15 and in further view of Spadaccini (US 9,492,969).
Regarding claim 19, Grossa and Schillen teach or otherwise render obvious every recited limitation of parent claim 15 as noted above.  Grossa is understood to teach an upper opening or inlet which may be used to fill a photoactive resin during printing of the 3D object (see for example Grossa, figure 3 in the region of lead line (344)).  Grossa doesn’t expressly indicate that a controller is configured to adjust an amount of said resin in the manner recited in the claim.
Spadaccini (US 9,492,969) discloses a stereolithographic (SL) additive manufacturing apparatus (see figure 6) for producing a 3D article by selective illumination of a photohardenable fluid composition which one of ordinary skill in the art would consider to be of relevance to the matter at hand in the Grossa reference.  With deference to the instant figure 6, Spadaccini teaches a vat (102) comprising a fluid inlet (108) for supplying resin to the vat and a drain (110) for removing resin from the vat.  Spadaccini makes plain that the controller is configured or fully capable of controlling the inlet or outlet during printing (5:42-6:16; 9:31-44).  In view of Spadaccini, it is apparent that the prior art contained a “comparable” device that has been improved in the same way as the claimed invention.  One of ordinary skill in the art could have applied the known vat inlet and vat outlet configuration of Spadaccini to the base apparatus of Grossa and the results of such a modification would have predictably resulted in an operable SL 3D printer.  The rationale to support the instant conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. In addition to the foregoing, one of ordinary skill in the art would have found motivation to undertake the above modification as a means to achieve the benefits of the Spadaccini system, namely the ability to fabricate structures with multiple heterogeneous materials in the same component (5:42-62).
	Regarding claim 25, Spadaccini at figure 6 teaches supplying the resin respectively from an inlet which are disposed at a location adjacent to the build region of the apparatus.
	Regarding Claim 38, solidification of a photosensitive polymer is correlated with the degree  of conversion of resin monomer to said polymer. Spadaccini teaches a vat (102) comprising a fluid inlet (108) for supplying resin to the vat and a drain (110) for removing resin from the vat.  Spadaccini makes plain that the controller is configured or fully capable of controlling the outlet during printing (5:42-6:16; 9:31-44).   
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossa (US 5,236,326) and Schillen (US 2009/0020901) as also evident by Chen (US 20190291342) as applied above to claim 15 and in further view of Theobalt (US 20150139608).
	Regarding Claim 37, Schillen discloses that camera in the manner disclosed may lead to higher process reliability but didn’t explicitly disclose that printing is modified with aid of a computer vision technique. In the related field of endeavor , Theobalt discloses computer vision techniques are used for monitoring different parameters ([0026]).
	It would be obvious for one ordinary skilled in the art to modify the camera taught by Schillen with the teaching of computer vision techniques taught by Theobalt for the purpose of monitoring the printing process with accuracy ([0026], Theobalt).
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741